     Case 2:18-cv-00727-JAM-EFB Document 4 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN KING,                                        No. 2:18-cv-727-JAM-EFB PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    INDY MAC BANK FSB, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action without counsel. On November 6, 2019, the postal

18   service returned documents directed to plaintiff as “Undeliverable, Moved-Left No Address.” A

19   party appearing without counsel must keep the court and all parties apprised of her current

20   address. E.D. Cal. L.R. 183(b). If mail directed to a plaintiff is returned by the postal service and

21   plaintiff fails to notify the court and opposing parties within 63 days thereafter of his current

22   address, the court may dismiss the action without prejudice for failure to prosecute. Id. More

23   than 63 days have passed since the postal service returned the mail and plaintiff has not notified

24   the court of his current address.

25          Accordingly, it is hereby RECOMMENDED that this action be dismissed. See Fed. R.

26   Civ. P. 41(b); E.D. Cal. L.R. 110, 183(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
     Case 2:18-cv-00727-JAM-EFB Document 4 Filed 08/27/20 Page 2 of 2

 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: August 27, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
